Title: From Benjamin Franklin to Vergennes, 11 June 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy, June 11. 1781.
I received the Letter your Excellency did me the honour of writing to me the 8th. Inst. relating to the Pension of M. Toussard. I am persuaded that his not receiving the Same regularly, does not proceed from any Change in the Disposition of Congress towards that brave Officer, nor from any Neglect or Delay in the Office where such Pensions are paid. But it is very possible that his Friend in America whom he may have impower’d to receive it, has had no convenient Opportunity of remitting it to him; or it may have miscarried by the Way, several Vessels from thence having been taken, and one lately lost in which our Consul was coming over. I will nevertheless write to Congress concerning it, and I am confident that every Regard will be paid to your Excellency’s Interposition.
I have the honour to be, with great Respect, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Excelly. Count De Vergennes
 
Endorsed: M. De Rayneval
Notation: reponse à la recommandation en faveur de Sr. Toussard
